Citation Nr: 1604402	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to August 26, 2014, and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1957 to September 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case previously reached the Board in July 2010.  In a July 2010 decision, the Board denied entitlement to an initial disability rating greater than 30 percent for PTSD and denied entitlement to a TDIU.

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2012 Memorandum Decision, the Court vacated the Board's decision as to the both issues.  The Court remanded both issues to the Board for further development.

In August 2012, the Board remanded the appeal for further development consistent with the Memorandum Decision.  In a November 2014 rating decision, the RO awarded a 50 percent disability rating for PTSD, effective August 26, 2014.  The appeal is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required as pertinent records appear to be missing from the electronic claims file.  As noted above, in August 2012, the Board remanded the appeal for further development consistent with the March 2012 Memorandum Decision.  Accordingly, the Board directed the AOJ to obtain VA examinations addressing the current nature and severity of the Veteran's five service-connected disorders (abdomen disability, splenectomy disability, malaria disability, left cheek scar disability, and PTSD).

Although a review of the Virtual VA file reveals five September 2014 entries labelled as compensation and pension examinations, each document states only that the examination was completed by an outside provider.  A November 2014 supplemental statement of the case notes, however, that VA examinations were conducted in August and September 2014.

The Board has exhaustively reviewed both the Virtual VA file and the VBMS file but there are no records of such examinations associated with the claims file.  Hence, while it appears that the Board's remand instructions were followed, since the Board does not have access to copies of the examinations, the Board cannot properly adjudicate the Veteran's appeal.

In addition, although the AOJ followed the Board's directives to obtain outstanding VA treatment records, this action was completed more than two years ago.  Therefore, on remand, any outstanding VA treatment records dated after November 2013 should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must secure all records of relevant VA medical treatment dated after November 2013, including records from the VA Medical Center in Fayetteville, North Carolina.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2. The AOJ must then undertake all appropriate action to locate copies of the August and September 2014 VA or VA contract examinations and upload them into the Virtual VA or VBMS files.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




